
	

113 HR 5480 IH: Empowering Our Veterans Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5480
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Weber of Texas (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Secretary of Veterans Affairs from obligating or expending funds for alternative
			 energy generation projects unless specifically authorized by law, and for
			 other purposes.
	
	
		1.Short title; findings
			(a)Short titleThis Act may be cited as the Empowering Our Veterans Act of 2014.
			(b)FindingsCongress finds the following:
				(1)The primary responsibility of the Department of Veterans Affairs is to provide the best possible
			 medical care to wounded veterans.
				(2)Since 2009, the Department has expended at least $420,000,000 on solar and wind renewable energy
			 projects at facilities of the Department.
				(3)The wind power generation projects at facilities of the Department have been full of costly delays
			 and expensive overages, thereby wasting millions of taxpayers’ dollars and
			 distracting the Department from accomplishing its primary responsibility.
				(4)The current disability claims backlog and appointment wait times are an unacceptable national
			 disgrace.
				(5)The Department should use all required resources to ensure that all qualified veterans receive the
			 best medical care available.
				2.Congressional approval of alternative energy generation projects of Department of Veterans Affairs
			(a)Approval requiredNo funds may be appropriated for any fiscal year, and the Secretary of Veterans Affairs may not
			 obligate or expend funds, for any alternative energy generation project
			 unless funds for that project have been specifically authorized by law.
			(b)TransferThe Secretary shall transfer all unobligated funds appropriated to the Secretary before the date of
			 the enactment of this Act for an alternative energy generation project to
			 the Medical Services account of the Department to provide medical care to veterans in the health care system
			 established under section 1705(a) of title 38, United States Code.
			(c)Alternative energy generation project definedIn this section, the term alternative energy generation project means a project carried out under the administration of the Secretary of Veterans Affairs to
			 produce electrical or thermal energy if the primary energy source for the
			 project is not oil, natural gas, coal, or nuclear power.
			
